          Case 2:18-cv-01381-RFB-BNW Document 85
                                              81 Filed 05/05/20
                                                       05/04/20 Page 1 of 7


     Andrew Williams, Esq.
 1   CA bar #: 310526 – pro hac vice admit
     The Williams Law Group
 2   6273 Sunset Drive
     Suite D3
 3   South Miami, Florida 33143
     Telephone:    (253) 970-1683
 4   Email:        Andrew@TheWilliamsLG.com
 5   David Lee Phillips, Esq.
     NV bar #: 538 – local counsel
 6   700 S. 4th Street
     Las Vegas, NV 89101
 7   Telephone:     (702) 595-9097
     Email:         DavidLeePhillips@aol.com
 8
     Attorneys for Plaintiff, Steven
 9   Johnson
10
                              UNITED STATES DISTRICT COURT
11
                                   DISTRICT OF NEVADA
12
13
     STEVEN JOHNSON                               Case No. 2:18-cv-01381-RFB-BNW
14
                         Plaintiff,               UNOPPOSED MOTION TO IDENTIFY/NAME
15                                                DOE DEFENDANTS 1 THROUGH 8 OUT OF
     v.                                           DOES 1 TO 50
16
     HOOTERS, INC.; HOOTERS CASINO
17   HOTEL; HOOTERS OF AMERICA, LLC;
     NAVEGANTE GROUP, INC.; TRINITY
18   HOTEL INVESTORS, LLC, and DOES 1 to
     50
19
20                       Defendant.

21
22        COMES NOW, Plaintiff, Steven Johnson (“Plaintiff”), by and through

23   the undersigned counsel and hereby submits this Unopposed Motion to

24   Identify/Name Doe Defendants 1 through 8 out of Does 1 to 50 pursuant to
25   Rule 7(b) of the Federal Rules of Civil Procedure.         This motion is based
26
     on the Plaintiff’s discovery of the identity and/or partial identity of
27
     eight (8) of the currently named DOE Defendants and the Plaintiff’s
28
                                              1
          Case 2:18-cv-01381-RFB-BNW Document 85
                                              81 Filed 05/05/20
                                                       05/04/20 Page 2 of 7


     indication in the Complaint that he would “ask leave of this Court to
 1
     amend this complaint to show [the Doe] Defendants’ names and capacities
 2
 3   when the same have been ascertained.” See Complaint, ¶ 8 [DE 1]. This

 4   motion shall be further supported by the Memorandum of Points              and

 5   Authorities below, the record, and on such evidence and oral argument as
 6   may be presented at the hearing on the motion.
 7
 8
     Dated this 4th day of May 2020.
 9
10   Respectfully submitted,           THE WILLIAMS LAW GROUP
11
12                                     BY: __________________________
                                            Andrew Williams, Esq.
13
14
                         MEMORANDUM OF POINTS AND AUTHORITIES
15
     I.   STATEMENT OF FACTS
16
          On July 26, 2018, Plaintiff filed his Complaint in the above-
17
     captioned action based upon claims for negligence, assault and battery.
18
19   Due to the nature of his injuries (beaten unconscious, fractured jaw in

20   multiple places) and the time in which the injuries occurred (early
21   morning hours while Plaintiff was asleep), the Plaintiff was unable to
22
     identify the true identities of his assailants.         This in turn led to the
23
     Plaintiff filing a complaint, which listed defendants Does 1 to 50, as
24
     unknown parties whom the Plaintiff was informed and believed, “and
25
     thereupon allege[d], that each of the Defendants designated herein as a
26
27   DOE [was] negligently, wantonly, recklessly, tortuously and unlawfully

28
                                              2
             Case 2:18-cv-01381-RFB-BNW Document 85
                                                 81 Filed 05/05/20
                                                          05/04/20 Page 3 of 7


     responsible in some manner for the events and happenings hereinafter
 1
     referred           to,       and       negligently,               wantonly,             recklessly,               tortuously              and
 2
 3   unlawfully,               proximately                caused           injuries             and        damages            thereby            to

 4   Plaintiff.” See Complaint ¶ 8 [DE 1].

 5             On April 15, 2020, the Plaintiff was deposed by Defendants HILV Fee,
 6   LLC       and       NAV-115            E.      Tropicana,               LLC,         (collectively,                  the        “Hooters
 7
     Defendants”), who are erroneously named HOOTERS CASINO HOTEL, HOOTERS OF
 8
     AMERICA, LLC, NAVEGANTE GROUP, INC., and TRINITY HOTEL INVESTORS, LLC in
 9
     the complaint.1                   Shortly before the deposition commenced, the Plaintiff
10
11   was provided with six (6) exhibits that were anticipated to be used in

12   the deposition.                    One of these exhibits, Exhibit “F”, was a roughly 2-

13   minute video clip that showed the Plaintiff being transported through
14   the Hooters Casino Hotel (the “Hotel”) in a gurney by EMT services.                                                                       The
15
     video clip also showed seven (7) police officers, who on information and
16
     belief, are employed by the Las Vegas Metropolitan Police Department, a
17
     metropolitan police department duly-organized under Chapter 280 of the
18
     Nevada Revised Statutes.                           Further on information and belief, these seven
19
20   (7) police officers were involved and participated in the acts and/or

21   omissions which caused some or all of Plaintiff’s injuries and damages.

22   II.       LEGAL ARGUMENT
23             Rule       10      of      the       Nevada         Rules         of      Civil         Procedure             “allows           the
24
     substitution of named defendants for DOE defendants, relating back to
25
26
27   1
       The parties have agreed to enter into a stipulation to correct the misnomer as it pertains to the names of the Hooters Defendants; however, as
28   of the time of the filing of this motion the stipulation had not yet been entered and ordered by this Court.
                                                                             3
         Case 2:18-cv-01381-RFB-BNW Document 85
                                             81 Filed 05/05/20
                                                      05/04/20 Page 4 of 7


     the date of filing the complaint.” Driscoll v. Collins Home Mfg. Corp.,
 1
     103 Nev. 608, 609, 747 P.2d 888, 889 (1987). Rule 10 states in pertinent
 2
 3   part “[i]f the name of a defendant is unknown to the pleader, the

 4   defendant may be designated by any name.                When the defendant’s true

 5   identity is discovered, the pleader should promptly substitute the actual
 6   defendant for a fictitious party.” NRCP 10(d).
 7
          A.     Plaintiff Has Discovered the True Identity of Doe 1
 8
          Due to the head injuries that the Plaintiff sustained as alleged in
 9
     the Complaint (a concussion and fractured jaw) and the time that he was
10
11   assaulted    (early   in   the   morning   while     Plaintiff      was   asleep),    the

12   Plaintiff was unable to fully identify his assailants upon the filing of

13   the Complaint.     The Plaintiff being ignorant of the true names of his
14   assailants designated certain defendants in the Complaint with fictitious
15
     names, DOES 1 to 50.
16
          On April 15, 2020, after being provided with discovery from the
17
     Hooters     Defendants,    the   Defendant     for    the   first    time    since    the
18
     commencement of this action had sufficient knowledge and information to
19
20   identify the true name of Defendant Doe 1. Plaintiff identifies the

21   defendant as follows:

22        Doe 1: Las Vegas Metropolitan Police Department.
23        B.     Plaintiff Has Discovered the Partial Identity of Does 2
24               through 8

25        As   stated   above,    the   Plaintiff’s       injuries   as    alleged   in    the

26   Complaint included head trauma (a concussion and fractured jaw) and given
27   the time that Plaintiff          was assaulted (early in the              morning   while
28
                                                4
            Case 2:18-cv-01381-RFB-BNW Document 85
                                                81 Filed 05/05/20
                                                         05/04/20 Page 5 of 7


     Plaintiff was asleep), the Plaintiff lacked sufficient memory and/or
 1
     ability to fully identify his assailants when he filed the complaint.
 2
 3   Due to his ignorance of the true names of his assailants the Plaintiff

 4   designated certain defendants in the Complaint with fictitious names,

 5   DOES 1 to 50.
 6          The Defendant was able to fully identify the true name of one of
 7
     the DOE defendants on April 15, 2020 as discussed above, and he was able
 8
     to partially identify the true names/identities of defendants DOES 2
 9
     through 8 on this same day for the first time since the commencement of
10
11   this    action.   The   Plaintiff   partially    identifies   the   defendants   as

12   follows:

13          Doe 2: Las Vegas Metropolitan Police Officer A (“LVMP Officer A”);
14          Doe 3: Las Vegas Metropolitan Police Officer B (“LVMP Officer B”);
15
            Doe 4: Las Vegas Metropolitan Police Officer C (“LVMP Officer C”);
16
            Doe 5: Las Vegas Metropolitan Police Officer D (“LVMP Officer D”);
17
            Doe 6: Las Vegas Metropolitan Police Officer E (“LVMP Officer E”);
18
            Doe 7: Las Vegas Metropolitan Police Officer F (“LVMP Officer F”);
19
20          Doe 8: Las Vegas Metropolitan Police Officer G (“LVMP Officer G”);

21   III. CONCLUSION

22          Based upon the foregoing points and authorities, the record, any
23   exhibits and oral argument that is made on this motion, the Plaintiff
24
     respectfully requests that this Honorable Court grant the Plaintiff’s
25
     Unopposed Motion to Amend Complaint and Pleadings to Identify/Name Doe
26
     Defendants 1 through 8 out of Does 1 to 50.
27
28
                                                5
         Case 2:18-cv-01381-RFB-BNW Document 85
                                             81 Filed 05/05/20
                                                      05/04/20 Page 6 of 7


          WHEREFORE, the Plaintiff respectfully requests that this Honorable
 1
     Court enter an Order that allows the Plaintiff to identify DOE 1 by its
 2
 3   true name, Las Vegas Metropolitan Police Department; to replace DOES 2

 4   through 8 with their partially identified names, LVMP Officer(s) A

 5   through G; to provide Plaintiff with 30 days to file an amended complaint
 6   so as to allow further investigation into the true identities of DOES 2
 7
     through 8, and to allow Plaintiff to replace the true names of DOES 2
 8
     through 8, without further order of the Court should such be discovered
 9
     within the prescribed 30-day period, and to grant any other and further
10
11   relief deemed fair, equitable and appropriate by this Court.

12
     Respectfully submitted,          The Williams Law Group
13
14
     Dated: May 4, 2020               BY: __________________________
15                                        ANDREW WILLIAMS, ESQ.
                                          CA bar #: 310526 – pro hac vice admit
16                                        6273 Sunset Drive, Suite D-3
                                          South Miami, Florida 33143
17                                        Telephone:    (305) 916-1122
                                          Email:      Andrew@TheWilliamsLG.com
18
                                           DAVID LEE PHILLIPS, ESQ.
19                                         NV bar #: 538 – local counsel
      IT IS SO ORDERED                     700 S. 4th Street
20                                         Las Vegas, NV 89101
                                           Telephone:     (702) 595-9097
21    DATED: May 05, 2020                  Email:        DavidLeePhillips@aol.com
                                           Attorneys for Plaintiff Steve Johnson
22
23
24    __________________________________________________
      BRENDA WEKSLER
25
      UNITED STATES MAGISTRATE JUDGE
26
27
28
                                             6
         Case 2:18-cv-01381-RFB-BNW Document 85
                                             81 Filed 05/05/20
                                                      05/04/20 Page 7 of 7


                           CERTIFICATE OF GOOD FAITH CONFERENCE;
 1                           CONFERRED AND MOTION IS UNOPPOSED
 2        Pursuant to the Federal Rules of Civil Procedure, and any local
 3   rules of this Court, I hereby certify that counsel for the movant has
 4   conferred with all parties who may be affected by the relief sought in
 5   this motion in a good faith effort to resolve the issues.               Because the
 6   motion does not impact the named Defendants, the Hooters Defendants, they
 7   confirmed on May 1, 2020 via email that they had no objection to the
 8   relief requested herein the Plaintiff’s motion.
 9
10   Dated: May 4, 2020               BY: __________________________
                                               ANDREW WILLIAMS, ESQ.
11
12
                                      CERTIFICATE OF SERVICE
13
             The undersigned, a contractor of The Williams Law Group, hereby
14
     certifies that on the 4th day of May 2020, a copy of the foregoing
15
     UNOPPOSED MOTION TO IDENTIFY/NAME DOE DEFENDANTS 1 THROUGH 8 OUT OF DOES
16
17   1 TO 50 was served electronically to all parties of interest via this

18   Court’s CM/ECF system as follows:
19
        TYSON & MENDES, LLP
20
        THOMAS E. MCGRATH, ESQ.
21      CHRISTOPHER A. LUND, ESQ.
        3960 Howard Hughes Parkway
22      Suite 600
        Las Vegas, NV 89169
23      Email: clund@tysonmendes.com
24      Attorneys for Defendants: HILV Fee, LLC
        and NAV-115 E. Tropicana, LLC
25
26                                                 /s/Osarumwense Ogbebor______________
                                                  A contractor of The Williams Law Group
27
28
                                                    7
